DETAILED ACTION
1. 	The Application filed on September 3, 2021 is acknowledged.
	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Inventorship
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Double Patenting
4.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,136,935 B2 [hereinafter as ‘935 Patent].  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter as follow:
Regarding claim 1, ‘935 Patent contains the subject matter claimed in instant application as follow: 
A method of predicting a mass of fuel pumped by a pump during a pumping event to a fuel accumulator (“Qpump”) to control operation of the pump [claim 1, lines 1-4], comprising: 
generating a model of operation of the pump [claim 1, line 5], including determining a converged value of an estimated start of pumping (“SOP”) position [claim 1, lines 10-11] of a plunger of the pump [claim 1, lines 7-8 teaches estimating a SOP position of a plunger of the pump]; 
using the model to predict Qpump by inputting to the model the converged value of the estimated SOP position, a measured pressure of fuel in the fuel accumulator and a measured temperature of fuel in the fuel accumulator [claim 1, lines 13-17]; and 
controlling operation of the pump in response to the predicted Qpump [claim 1, line 18].
instant application, they contain similar subject matter as claims 2-12 of ‘935 Patent.  Accordingly, they are provisionally rejected under the judicially created doctrine of obviousness-type double patenting.
As per independent claim 13, it is also directed to the same subject matter recited in claim 13 of ‘935 Patent.  Accordingly, they are rejected under the judicially created doctrine of obviousness-type double patenting.
As per dependent claims 14-20 of instant application, they contain similar subject matter as claims 14-20 of ‘935 Patent.  Accordingly, they are provisionally rejected under the judicially created doctrine of obviousness-type double patenting.


Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571)272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/J.H.H./
March 18, 2022





/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        March 20, 2022 
/Johnny H. Hoang/
Examiner, Art Unit 3747